Citation Nr: 0919629	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  03-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a skin disorder of the right hand has 
been received.

2.  Entitlement to a compensable disability rating for 
residuals of laceration of the right middle finger.

3.  Entitlement to an effective date earlier than March 31, 
2003, for the award of compensation for status-post 
laceration injury to right fifth digit.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served on active duty from April 1967 to December 
1970, plus had prior service of 11 months 29 days.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision of the RO that, in 
pertinent part, declined to reopen a claim for service 
connection for a skin disorder of the right hand on the basis 
that new and material evidence had not been received; and 
denied a compensable disability rating for residuals of 
laceration of the right middle finger.  The Veteran timely 
appealed.

These matters also come to the Board on appeal from a 
December 2005 decision of the RO that granted service 
connection for status-post laceration injury to right fifth 
digit evaluated as 10 percent disabling effective March 31, 
2003.  The Veteran timely appealed for an earlier effective 
date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

Records show that the Veteran failed to report for a hearing 
that was scheduled for March 19, 2009, before a Veterans Law 
Judge at a local VA office; he requested the hearing to be 
re-scheduled due to illness.

In April 2009, the undersigned determined that good show had 
been shown to grant the Veteran's motion for a video 
conference hearing.  Pursuant to 38 C.F.R. § 20.700 (2008), a 
hearing on appeal will be granted to a Veteran who requests a 
hearing and is willing to appear in person.  See also 
38 U.S.C.A. § 7107 (West 2002).



Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video conference hearing at the RO before 
a Veterans Law Judge, with appropriate 
notification to the Veteran and his 
representative.  After a hearing is 
conducted, or if the Veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

